Citation Nr: 1102755	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-27 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to a compensable disability rating for hearing 
loss.


REPRESENTATION

Veteran represented by:	Susanne M. O'Neil, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran and S.W.




ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to October 
1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in September 2007 and 
August 2008 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  

While the Veteran initially requested a hearing before a Decision 
Review Officer (DRO), his former representative withdrew such 
request at a DRO conference in April 2009.  The Veteran and S.W. 
testified before the undersigned Veterans Law Judge as to the two 
issues on appeal at a hearing at the RO in November 2010.  A 
transcript from that hearing has been associated with the claims 
file.  

The issue of entitlement to a compensable disability rating for 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the Department of Veterans Affairs 
Regional Office.


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, he 
currently has PTSD that has been linked by a VA psychologist to an 
in-service stressor involving fear of hostile military or 
terrorist activity that is consistent with the circumstances of 
his service.  





CONCLUSION OF LAW

PTSD was incurred as a result of active duty service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2010); 75 
Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 
75 Fed. Reg. 41,092 (July 15, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant service connection for 
PTSD constitutes a full grant of this benefit sought on appeal, 
no further action is necessary to comply with the Veterans Claims 
Assistance Act of 2000 and implementing regulations.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred during service.  38 
C.F.R. § 3.303(d).  

Generally, to be entitled to service connection for PTSD, the 
record must include the following: (1) medical evidence 
establishing a diagnosis of the condition in accordance with 38 
C.F.R. § 4.125; (2) credible supporting evidence that the claimed 
in-service stressor occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2010); see also Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997).  

With regard to the second element, evidence that an in-service 
stressor actually occurred, the necessary evidence varies 
depending on whether it can be determined that the Veteran 
"engaged in combat with the enemy."  If it is established 
through military citation or other evidence that a Veteran engaged 
in combat with the enemy, and the claimed stressor is related to 
such combat, then, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships of the 
Veteran's service, the Veteran's lay testimony alone is sufficient 
evidence as to the reported stressor's actual occurrence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f) (2010).

However, for claims pending before VA on or after October 28, 
2008, if the evidence establishes a diagnosis of PTSD during 
service and the claimed stressor is related to that service, in 
the absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's service, 
the Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 74 Fed. Reg. 14, 491 (March 
31, 2009) (amending 38 C.F.R. § 3.304(f)). 

Prior to July 13, 2010, VA regulations generally provided that, if 
it was determined that the claimed stressor was not related to 
combat (and there was no in-service diagnosis of PTSD), then the 
Veteran's lay testimony alone would not be enough to establish the 
occurrence of the stressor.  See Daye v. Nicholson, 20 Vet. App. 
512, 515 (2006).  In such cases, service records or other credible 
statements were required to corroborate the occurrence of the 
claimed stressor.  Cohen, 10 Vet. App. at 142; Pentecost v. 
Principi, 16 Vet. App. 124, 128 (2002).  The Veteran's actual 
presence during the stressor event did not have to be 
corroborated.  Rather, evidence that the Veteran was assigned to 
and stationed with a unit that was present while the reported 
event occurred strongly suggested actual exposure to the stressor 
event.  Id.

However, effective July 13, 2010, VA amended its regulations 
concerning service connection for PTSD to relax the evidentiary 
standard for an in-service stressor under certain circumstances.  
The currently applicable regulations provide that service 
connection may be granted for PTSD where the evidence 
establishes: (1) a current diagnosis of PTSD rendered by a VA 
psychiatrist or psychologist, or one with whom VA has contracted; 
(2) an in-service stressor consistent with the places, types, and 
circumstances of service (satisfactorily established by lay 
testimony) that has been medically linked to the Veteran's fear 
of hostile military or terrorist activity by such a specified 
medical professional; and (3) that the Veteran's PTSD symptoms 
have been medically linked to such in-service stressor by such a 
specified medical professional.  See 38 C.F.R. § 3.304(f)(3) 
(2010).  These amended provisions apply to all claims that are 
received or are pending before VA on or after July 13, 2010.  See 
75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments 
at 75 Fed. Reg. 41,092 (July 15, 2010).

When there is an approximate balance of positive and negative 
evidence regarding any material issue, all reasonable doubt will 
be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this case, the Veteran contends that his current PTSD is due 
to stressful experiences while serving aboard the U.S.S. 
Trumpetfish (SS-425), a submarine, from September 1961 through 
October 1963, including during the Cuban Missile Crisis.  
Specifically, he has reported an incident involving an air-intake 
failure while snorkeling during a submersion which damaged his 
ears, experiencing two depth charge detonations from American 
ships during overall readiness training, having a torpedo shot at 
his submarine by a Russian (or Soviet) submarine, and an incident 
where his submarine sank and was "out of control" but was able 
to reemerge.  See, e.g., February 2007 PTSD stressors form (VA 
Form 21-8071), July 2010 letter from representative, November 
2010 hearing transcript.  The Veteran has stated that he was 
extremely scared during the incidents involving the depth 
charges, the Soviet torpedo, and the submarine sinking.  See, 
e.g., March 2006 VA treatment record, August 2007 statement from 
Veteran, hearing transcript.

The Veteran's service personnel records confirm that he served 
aboard the U.S.S. Trumpetfish from October 1960 through October 
1963.  See leave record and performance record.  The Board first 
observes that the Veteran was not diagnosed with PTSD during 
service, and the evidence of record does not establish that he 
engaged in combat with the enemy as contemplated by 38 U.S.C.A. § 
1154(b).  

Rather, the Veteran has submitted deck logs from the U.S.S. 
Trumpetfish, statements from fellow service-members, and other 
evidence as summarized below in an attempt to corroborate his 
reported stressors.  The Board notes that, in a September 2007 
memorandum, the RO stated that deck logs for certain requested 
months had been reported as "lost" in response to a June 2007 
inquiry.  

The incidents involving an air-intake malfunction while 
snorkeling, depth charge drills, and the submarine sinking are 
not related to hostile military activity.  However, available 
deck logs from the U.S.S. Trumpetfish confirm the occurrence of 
depth charge drills in April 1963.  Additionally, the Veteran has 
provided statements from two fellow service-members, G.B. and 
J.B., indicating that there was at least one air-intake 
malfunction during snorkeling exercises on the U.S.S. Trumpetfish 
which resulted in severe ear pain.  Further, G.B. indicated that 
court martial proceedings were held as a result of such an 
incident in January or February 1963.  Consistent with this 
statement, the February 1963 deck logs of the U.S.S. Trumpetfish 
reference the conviction by summary court martial of another 
service-member for failure to obey a lawful order and dereliction 
of duty in January 1963.  

In contrast, there is no documentation of the reported incident 
involving a torpedo being shot from a Soviet submarine in the 
available deck logs or other evidence of record.  However, the 
Board finds that this incident related to a fear of hostile 
military activity, as it involved threatened death or serious 
injury to himself and others, and the Veteran's response included 
fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) 
(2010).  Additionally, the Board finds that this incident is 
consistent with the places, types, and circumstances of the 
Veteran's service.  		
In this regard, the evidence of record reflects that the U.S.S. 
Trumpetfish participated in emergency operations during the Cuban 
Missile Crisis in October 1962.  Additionally, the Veteran was 
awarded the Armed Forces Expeditionary Medal, which was 
authorized for service in the Cuban quarantine from October 1962 
through December 1962 (or the Cuban Missile Crisis).  The Board 
notes that no submarines, including the U.S.S. Trumpetfish, are 
specifically listed as meeting the requirements for such an 
award.  However, probative evidence indicates that many American 
submarines were involved in operations during the Cuban Missile 
Crisis, including depth charge practice drills.  Such evidence 
also indicates that there was frequent activity by Soviet 
submarines.  See DD Form 215; articles from the Naval Historical 
Center and National Security Archive.  Therefore, resolving all 
reasonable doubt in the Veteran's favor, the  Board concludes 
that his lay testimony alone is sufficient to establish the 
occurrence of the reported stressor involving fear of hostile 
fire from a Soviet submarine under the currently applicable 
regulations.  

As also required under the currently applicable regulations, the 
Veteran has a current diagnosis of PTSD that has been linked to 
the reported stressors as summarized above, as determined by a VA 
psychologist.  In a March 2006 VA mental health evaluation for 
treatment purposes, the Veteran was diagnosed with bereavement 
and insomnia, rule out PTSD, based on reported stressors 
including being laid off from work, the recent death of his 
grandson, and the service-related stressors as summarized above.  
In a subsequent psychological consultation in May 2007, the 
Veteran again reported these varied in-service and post-service 
stressors, and the VA provider found that there was objective 
evidence of significant anxiety after conducting several 
diagnostic tests.  In addition, the Veteran reported having 
symptoms including nightmares and anxiety attacks since the 
1970s, with greater severity in the past several years due to 
increased war-related news having.  He also reported PTSD 
symptoms within the past 30 days including recurrent and 
distressing recollections of traumatic aspects of events 
including being fired upon by a Soviet submarine during service.  
The VA mental health professional concluded that the Veteran met 
the criteria for a diagnosis of PTSD based on the reported in-
service stressors.  The sufficiency of a stressor for a PTSD 
diagnosis is a medical determination and, where a current 
diagnosis exists, the sufficiency of the claimed in-service 
stressor is presumed.  Cohen, 10 Vet. App. 128.  

Based on the foregoing, and resolving all reasonable doubt in the 
Veteran's favor, the evidence of record reflects a current PTSD 
diagnosis that has been linked to his reported in-service 
stressors by a VA psychologist.  As discussed above, the Board 
finds that the primary stressor referenced in the May 2007 
consultation report is related to a fear of hostile military or 
terrorist activity that is consistent with the circumstances of 
the Veteran's service.  Moreover, two of the other reported 
stressors, as referenced in the March 2006 evaluation, have been 
corroborated by the evidence of record, when resolving all 
reasonable doubt in the Veteran's favor.  As such, service 
connection is warranted for PTSD.  See 38 C.F.R. §§ 3.303, 
3.304(f) (2010); 75 Fed. Reg. 39,843 (July 13, 2010), with 
correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).


ORDER

Service connection for PTSD is granted.


REMAND

Further development is necessary for a fair adjudication of the 
Veteran's claim for an increased rating.  Although the Board 
regrets the additional delay, a remand is necessary to ensure 
that due process is followed and that there is a complete record 
upon which to decide the Veteran's claim so that he is afforded 
every possible consideration.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2010).

Specifically, the Veteran contends that his hearing loss 
disability has increased in severity since his last VA examination 
in May 2008.  See, e.g., November 2010 hearing transcript.  
Further, the most recent treatment records in the claims file are 
dated in November 2007, prior to the last VA examination.  The 
Veteran testified that he receives all current treatment at the VA 
facilities in Jamaica Plains and Bedford.  

As such, the case must be remanded to obtain any pertinent, 
outstanding treatment records and to afford the Veteran a 
contemporaneous VA examination to determine the current severity 
of his disability.  See Bolton v. Brown, 8 Vet. App. 185, 191 
(1995) (VA must provide a new examination where a veteran claims 
the disability is worse than when originally rated and the 
available evidence is too old to adequately evaluate the current 
severity); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (VA must 
provide a contemporaneous medical examination where the record 
does not adequately reveal the current state of the claimant's 
disability, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of the 
disability since the previous examination).  The VA examiner 
should record and measure all current symptoms of the Veteran's 
hearing loss disability, including any functional effects.  See 
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).
  
Accordingly, the case is REMANDED for the following action:

1.  The RO shall request copies of any 
outstanding treatment records pertaining 
to the Veteran's hearing loss disability, 
specifically to include any records from 
the VA facilities in Jamaica Plains and 
Bedford dated from November 2007 forward.  
If any records cannot be obtained after 
making appropriate efforts, the Veteran 
should be notified and allowed an 
opportunity to provide such records.

2.  Thereafter, the RO shall schedule the 
Veteran for a VA examination to determine 
the current severity of his hearing loss 
disability.  The entire claims file and a 
copy of this remand should be made 
available to the examiner for review, and 
such review should be noted in the 
examination report.  All necessary tests 
and studies should be conducted.  The 
examiner is requested to record and 
measure the severity of all current 
symptoms of the Veteran's hearing loss 
disability, including any functional 
effects.

3.  After completing any further 
development as may be indicated by any 
response received upon remand, the RO 
shall readjudicate the Veteran's claim for 
a compensable rating for hearing loss 
based on all lay and medical evidence of 
record.  If the claim remains denied, 
issue a supplemental statement of the case 
to the Veteran and his representative, 
which addresses all relevant law and all 
evidence associated with the claims file 
since the last statement of the case.  
Allow an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of the examination 
requested in this REMAND is to obtain information and/or evidence 
which may be dispositive of the appeal.  Therefore, the Veteran 
is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 
(2010), failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See Connolly 
v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


